Citation Nr: 0016846	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  99-01 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
leg injury with skin graft.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from September 1949 to April 
1950.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal as a result of a rating decision in 
September 1998 by the Department of Veterans Affairs (VA) 
regional office (RO) in Nashville, Tennessee which, in 
pertinent part, determined that new and material evidence had 
not been submitted to reopen a claim for service connection 
for residuals of a left leg injury. 


FINDINGS OF FACT

1.  Board decisions in May 1968, October 1971, August 1972 
and August 1979 denied service connection for a left leg 
disability.

2.  Additional evidence is not new and material.


CONCLUSIONS OF LAW

1.  The Board decision in August 1979, wherein service 
connection for a left leg disorder was last denied, is final.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§ 3.160(d) (1999).

2.  The evidence received subsequent to the August 1979 
decision is not new and material and the veteran's claim for 
service connection for a residuals of a left leg injury 
remains denied.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background.

The relevant evidence then of record was detailed in the 
several prior Board decisions, and will simply be summarized 
hereinafter.  The veteran sustained injury to the left leg 
prior to service.  He entered the service with a large 
residual scar on the leg, which had previously broken down in 
civilian life.  During service, the scar began to break down 
again and he experienced pain and swelling of the leg.  He 
did not sustain trauma to the leg in service.  Medical Board 
Proceedings in March 1950 reflect diagnoses including 
unstable cicatrix of the left leg with frequent ulcerations; 
chronic lymphedema of the leg and ankle; and ankylosis of the 
ankle.  Each of the diagnoses was found to have existed prior 
to service and not to have been permanently aggravated in 
service.  A Physical Evaluation Board agreed with these 
findings and found the veteran to be unfit for further 
military service. 

Post service evidence included statements from several 
private physicians who had treated the veteran before and 
after service.  In September 1963, Dr. R. opined that that 
history suggested phlebitis developed after an in- service 
injury to the leg.  In September 1967, Dr. S. indicated that 
the veteran had much more scar tissue in the calf of the left 
leg than he did after the pre- service injury.  In December 
1970, Dr. T. expressed the opinion that based on history, the 
veteran had service connected disability.  Lay statements 
were also submitted which indicated the left leg worsened in 
service.

The veteran attempted to reopen the claim for service 
connection for the left leg disability in May 1998.  
Additional evidence presented includes contentions of the 
veteran, VA outpatient records disclosing treatment for left 
leg disability during 1997 and 1998, and a report of Dr. R., 
dated in January 1994, disclosing treatment at that time for 
the veteran's left leg disability.  Dr. R. indicated that it 
was his understanding the leg had been a problem since the 
veteran was in service.  

A statement of Dr. W. dated in October 1978 was also 
submitted.  It was to the effect that strenuous exercise in 
basic training caused the preexisting scar to burst and the 
leg become infected.  Dr. W. first saw the veteran in March 
1978 for treatment of stasis ulcerations which were due to 
old trauma, chronic venous insufficiency, and obstruction to 
the deep venous system of the left leg.  A notarized 
statement of C.M.R. dated in February 1971 was also 
submitted.  He stated that he had taken the veteran for 
medical care after service. 

Legal Analysis

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 101(16), 1110 (West 1991).

Service connection for a disability may also be established 
based on aggravation of disease or injury which preexisted 
service when there is an increase in disability during 
service unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed prior to 
service.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b) (1999).  Only conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b) (1999).

Several Board decisions from 1968 to 1979 denied service 
connection for the residuals of a left leg injury on the 
basis that the disability preexisted service and was not 
aggravated by service.  When the Board disallows a claim, a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7104(b) (West 1991).  A decision 
of the Board is final U.S.C.A. §§ 7103(a) and 7104(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 20.1100 (1999)

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  When the 
issue is reopening, the question of well groundedness is not 
for determination as a preliminary matter.  See Hickson v. 
West, 11 Vet. App. 374, 378 (1998), citing Molloy v. Brown, 9 
Vet. App. 513, 516 (1996).  It must first be determined 
whether new and material evidence has been presented.  When a 
claimant presents a claim to reopen a previously final 
determination, there are three sequential steps that must be 
followed in analyzing the claim.  The first is determining 
whether, under the criteria set forth in 38 C.F.R. 
§ 3.156(a), the claimant has presented new and material 
evidence.  If new and material evidence has been submitted, 
the claim is reopened, and the Secretary must determine 
whether, based upon all the evidence of record in support of 
the claim, and presuming its credibility, the claim as 
reopened is well grounded.  Third, if the claim is well 
grounded, the claim is evaluated on its merits once the duty 
to assist has been complied with.  See Winters v. West, 12 
Vet. App. 203, 206 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).

In the case of Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), the Federal Circuit held that in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), the Court impermissibly ignored 
the definition of "material evidence" adopted by VA under 
38 C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38  U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin and related cases, see e.g. Sklar v. Brown, 
5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 
69 (1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the 
Federal Circuit held in Hodge that the legal standard that 
remains valid was that contemplated under 38 C.F.R. 
§ 3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under 
consideration . . . [and must be] so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  The Board will consider whether new and material 
evidence has been submitted since the last prior Board 
decision in 1979 in accordance with the holding in Hodge, 
supra. 

In Paller v. Principi, 3 Vet. App. 535, 538 (1991) the Court 
noted that when there was an apparent split in scientific 
opinion, corroboration is particularly important and cannot 
be rejected as merely cumulative.  The Court than stressed 
that this does not mean a claimant can endlessly reopen a 
case "a doctor at a time."  "There will be a point 
reached, and probably fairly quickly, where it can be said 
that , all things being equal, the evidence being proffered 
has been fairly considered and that further articulation of 
already corroborated evidence is, indeed, cumulative."  

The additional evidence submitted in this case is not new and 
material.  Those medical records reflecting recent treatment 
of the left leg are cumulative of evidence previously 
considered, and, further, have no bearing on the relationship 
of current disability to service.  As to the opinion of Dr. 
R., that the left leg had been a problem since service, this 
opinion is based on an inaccurate history, and has no 
probative weight.  LeShore v. Brown, 8 Vet.App. 406 (1995).  
In fact, as is made clear in the medical record, the veteran 
had considerable problem with the left leg prior to service.  
Thus, this opinion, while new, is not material.  As to Dr. 
W., he did not really proffer opinion as to the course of the 
left leg disability during service.  At most, he seems to 
have opined that there was a cause -and -effect relationship 
between strenuous exercise in basic training, the break- down 
of the scar and infection of the leg.  This opinion is not 
new, but appears consistent with what is found in the service 
medical records themselves, and, therefore, is cumulative.  
Moreover, even if it were conceded, for the sake of argument, 
that Dr. W.'s opinion is new evidence, it would not serve to 
reopen the claim because it is not material.  The opinion has 
no bearing on the matter whether there was permanent increase 
in severity of the leg disorder beyond its natural progress 
during service.  

As to the lay statement of C.M.R., and the veteran's 
contentions, these are cumulative of statements previously 
considered, and, further, are not probative with respect to 
the relationship of the pre- existing left leg disability to 
service. 

In view of the foregoing, the Board finds that the additional 
evidence is not new and material, and the claim is not 
reopened.

The United States Court of Appeals for Veterans Claims 
(Court) in Graves v. Brown, 8 Vet. App. 522 (1996), did find 
that the VA had an obligation under 38 U.S.C.A. § 5103(a) to 
notify a claimant of the evidence necessary to complete the 
application if the application is incomplete even in the case 
of a veteran attempting to reopen a claim if there has been a 
final adjudication.  In Graves, there was evidence that the 
appellant had stated that a private physician had reviewed 
his military records and found continuity between his in 
service condition and his present condition.  In this case, 
there is no indication of any other pertinent evidence.  
Therefore, the obligations under 38 U.S.C.A. § 5103 have been 
satisfied.


ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for the residuals of a left leg 
injury.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

